*665
ORDER

PER CURIAM.
Michael Parrinello, husband, appeals from a judgment of dissolution of the Circuit Court of Lincoln County awarding maintenance, custody of the parties’ three minor children, child support, division of marital property and attorney’s fees to his wife, Kathy Parrinello.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value or jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b)